 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDFlight Test Analysis Engi-neerFlight Test Engineer AFunctional TestEngineer--ElectricalFunctional Test Engineer--ElectronicsFunctional TestEngineer--Hydraulic -MechanicalFunctional Test TechnicianFunctional Test Technician-ElectronicsInstrumentation Engineer ALiaison EngineerManufacturing Research Engi-neerManufacturing TechnicianMechanicalDesignEngineer AMethods and Time StandardsEngineer AProcess Analyst "A"Process EngineerProduction DesignEngineerProduction MethodsEngineerResearch EngineerSalvage EngineerService Engineer AStandards Analyst "A"Standards EngineerStress AnalystStress EngineerStructuresEngineerToolEngineerTool ResearchEngineerTooling Standards EngineerTooling Standards TechnicianWeight AnalystWeight EngineerWind Tunnel TestEngineerDrafting Engineer ADraftsman AEngineering AssistantEngineering Contact ManEngineeringTechnicianFlight Test Analyst ALaboratory AssistantLoftsman AMechanical Design DraftsmanParts Catalog AnalystParts Catalog TechnicianProcess Control AnalystResearch Technician ATechnical ComputerTechnical Writer ATime -Study ManTool Procurement AnalystP.R.MALLORY & CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL RADIO AND MACHINE WORKERS, CIOandEMPLOYEES REPRESENTATIVE COMMITTEE OFP. R. MALLORY & CO., INC.P.R.MALLORY & CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL RADIO AND MACHINE WORKERS, CIO,Petitioner.Cases Nos.13-CA-1297and 13-RC-2860. De-cember 18, 1953DECISION AND ORDEROn July 10, 1953, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in andwas engagingin certainunfair labor practices and recommending that itcease anddesisttherefrom and take certain affirmativeaction,as setforth in the copy of the Intermediate Reportattachedhereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair laborpracticesalleged inthe complaint and recommended dismissal107 NLRB No. 103. P. R. MALLORY & CO., INC.439of those allegations. Finally, the Trial Examiner found nomerit in the Union's "Objections to Election" and recom-mended dismissal of its petition in Case No. 13-RC-2860.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer, except as modified below.1.For the reasons indicated in the Intermediate Report,we reject the Respondent's contention that the ERC is not anexisting labor organization within the meaning of Section 2(5) of the Act, and we agree with the Trial Examiner that theRespondent violated Section 8 (a) (2) and (1) of the Act by itsconduct with respect to the ERC, as detailed in the Inter-mediate Report.'2.The General Counsel has excepted to the Trial Exam-iner's recommendation that the petition in Case No. 13-RC-2860 be dismissed. However, the Union has filed no excep-tions, it is not now pressing its objections to the election, andit has recently filed another petition. More than a year has nowelapsed since the holding of the election in this case. Underall these circumstances, no useful purpose would be served byconsidering and deciding the merits of the objections. Ac-cordingly, without passing on the merits of the objections tothe election, we shall dismiss the petition in Case No. 13-RC-2860, without prejudice to the processing or filing of timelynew petitions by the Union, or any other labor organization.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,P.R.Mallory & Co., Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Dominating or interfering with the administration ofEmployee Representative Committee of P. R. Mallory & Co.,iThe General Counsel excepts to the intermediate Report because of the Trial Examiner'sfailure to find, specifically, that the issuance and distribution of the Employee Handbook,referred to in the Intermediate Report, in view of its contents relating to the ERC, and thediscussion of those contents with groups of employees, constitute independent acts of supportwithin the meaning of Section 8 (a) (2) of the Act. As it is sufficient to support our OrderthatSection 8 (a) (2) was violated by the conduct of the Respondent in its totality withrespect to the ERC, as set forth in the Intermediate Report, we find it unnecessary to de-termine whether the Respondent's conduct with respect to the Employee Handbook, standingalone, constitutes an independent violation of the Act, and hence we make no determinationin this regard 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc.,or any other labor organization of its employees, andfrom contributing support to it, or any other labor organi-zation of its employee.(b) Recognizing Employee, Representative Committee of P.R.Mallory & Co., Inc., or anysuccessorthereto, as the rep-resentative of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment.(c) Engaging in any like or related acts or conduct inter-feringwith, restraining, or coercing its employees in theexercise of their right to self-organization and to bargaincollectively through representatives of their own choosing.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from, and com-pletely disestablish, Employee Representative Committee ofP. R. Mallory & Co., Inc., as the representative of any of itsemployees for the purpose of dealing with the Respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment.(b) Post at its plant in Frankfort, Indiana, copies of thenotice attached hereto marked "Appendix A." 2 Copies of suchnotice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by a representa-tive of Respondent, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by other material.(c) Notify the Regional Director for the Thirteenth Region,inwriting, within ten (10) days from the date of this Order,what steps it has taken to comply herewith.IT IS FURTHER ORDERED that the petition filed in CaseNo. 13-RC-2860 be, and it herebyis,dismissedwithoutprejudice.2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies oftheNationalLabor Relations Act, we hereby notify ouremployees that:WE hereby disestablish the Employee RepresentativeCommittee of P. R. Mallory & Co., Inc., as the represen- P. R. MALLORY & CO., INC.441tative of any of our employees for the purpose of dealingwith us concerning grievances,labor disputes,wages,rates of pay,hours of employment,or other conditionsofemployment,andwewill not recognize it or anysuccessor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formationor administration of any labor organization or contributefinancial or other support to it.WE WILL NOT in any like or related manner interferewith,restrain, or coerce our employees in the exerciseof their right to self-organization,or in the exercise oftheir right to bargain collectively through representa-tives of their own choosing.All our employees are free to become,remain, or to refrainfrom becoming or remaining members of any labor organiza-tion except to the extent that such right may be affected by anagreement in conformity with Section 8 (a) (3) of the NationalLabor Relations Act.P. R. MALLORY&CO., INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEIn, Case No13-CA-1927the issues for decision herein are: i1.DidP.R.Mallory&Co., Inc.,herein called Respondent,interferewith,restrain, orcoerce employees in violation of Section8 (a) (1) of theNationalLabor Relations Act, asamended, herein calledthe Act?2.Has Respondent dominated and interfered with the administration of a labor organi-zation and contributed financial and other support thereto'?3.DidRespondent"neglect, fail and refuse...to grant its employee Ethel Hooten awage increase . . . because of her membership in and activities on behalfof the Union"?In CaseNo. 13-RC-2860 the issues for decision herein2 are:Did Respondent immediatelyprior to an election engage in specified conducts and, if it did,did such conduct substantiallyand materially affect the results ofthe election'Other issues were disposed of at the hearing before the undersigned in Frankfort, Indi-ana, on May11, 12, 13, 14,and 15, 19532 See footnote 1, supra.3It is allegedthat "withinone week prior to the election.[Respondent]during workinghours called employees into the personnel office of the company in small groups and dis-cussed with them working conditions and unionzation,urging the employees to vote againstthe union in the forthcoming election.The aforementioned company agents also promisedall of the employees a Christmas party if the union lost the election and further promisedthat the company would grant to the employees in Frankfort,Indiana,all of the benefits inexistence in the Indianapolis plant of the company presently representedby IUE-CIO, Local1001The aforementioned activities by company agents occurred notwithstanding the en-forcement of a company rule against solicitation on company time." 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterference, Restraint, or CoercionItappears from the record herein-that Ethel Hooten, a stamping machine operator, andO. E. Parnell, a supervisory employee, have been acquainted with one another for a con-siderable number of years (15 years), that during the time material herein they frequentlydiscussed the International Union of Electrical Radio and Machine Workers, CIO, hereincalled the Union, and its activities and that, generally. Hooten voiced sentiments in favor oftheUnion and Parnell indicated he was opposed to the Union. Both Hooten and Parnelltestified that these discussions were conducted in a jocular as well as in a serious vein.The incidents in which it is contended Parnell exceeded the permissible limits of Section 8(c) of the Act (the so-called free-speech section of the Act) follow.Hooten testified that in August 1952 Parnell... asked me what I would do if the Company, if a union got in the plant, and the com-panymoved out of town. He [Parnell] said "you don't need to work, but a lot of thesegirls do."Hooten testified that June Ruckel and Clara Jarboe were present when Parnell made thestatement quoted above, and that the statement was made at "Mrs. Ruckel's machine."Hooten's testimony does not reflect whether this was a jovial or serious statement exceptfor the following:Q. The ones [the conversations between Hooten and Parnell] that were serious,where did they take place9A. It would beat the machine most of the time.Parnell's version of this incident follows.Q. Now, Mrs. Hooten has testified that along about August of 1952, you asked "whatshe would do if the union got in and the company moved out of town," saying to her,"You don't need to work, but a lot of the girls do." Do you remember a conversationin which that, or something like that, was said, Mr. Parnell?A. I remember something like that.Q. Could you tell us what was said - - First, can you tell us when the conversationtook place?A. As I remember, it was at the noon hour.Q. Can you tell me where it was?A. At my desk.Q. At your desk?A. Yes, sir.Q. 'Can you tell me how she happened to be there?A. No, I do not know how she happened to be there.Q. Now, can you tell us, as nearly as you can, what that conversation was?A. As I remember, she asked me if I thought if the union came into the plant thattheywouldmove it out, and I told her that I didn't know, and I don't know just howtheconversation went, but I remember that I said, if they did move the plant out, itprobably wouldn't hurt her too much, but it might some of the other girls who didn'thave another trade.Q.What do you mean, it wouldn't hurt her too much?A.Well, she is a beauty operator on the side. I think.Q. Well, was there anything else in the conversation?A. No, not thatI recall.Parnell testified he did "not recall" a conversation with Hooten "near the work stationsof June Ruckel and Clara Jarboe," and that he did not remember "ever talking to her atthe place of work of Mrs. Ruckel and Mrs. Jarboe. In response to a question by the under-signedParnell testified he never told Hooten "what might happen if the union got in."Neither Ruckel nor Jarboe testified in these proceedings.It is apparent from this record that Hooten and Parnell had many conversations in theplant on a variety of subjects, including the Lhion, and that the conversations concerningthe Union were sometimes serious and sometimes on a jocular and kidding level. However, P. R. MALLORY & CO., INC.443accepting Hooten's testimony at face value, it is not readily apparent that in the above out-lined conversation Parnell intended to or purported to speak for Respondent and it is verydoubtful that Hooten considered Parnell's comments a reflection of Respondent's policy. Inany event, Hooten did not make a favorable impression upon the undersigned, her uncorro-borated testimony is not convincing, and where there are inconsistencies between the testimonygiven by her and that given by Parnell the undersigned credits the latter.Hooten testified that "at one time," Parnell "came up and told me that we didn't have verymany at the meeting [union meeting], but now I don't know which one that was. I asked him howhe knew," and he said "he kept count of us." Hooten further testified she had never seenParnell "in the vicinity of the union meetings."Parnell testified:Q. Now, Mrs. Hooten also testified that you and she argued a lot about the union,and that once you said to her that there were not many at the union meeting; that youkept count of them. Did you ever say that to her?A. No.ssoaQ. Did you ever observe a union meeting since you have been employed at Mallory's?A. No, sir.Q. Did you ever keep count of the people in the meetings?A. No, sir.The undersigned believes Hooten's testimony concerning Parnell's comments aboutattendance at union meetings too limited in scope to warrant a finding thereon that Respondentinterrogated employees concerning such matters, or that Respondent thereby created andfostered a belief in its employees that Respondent had the union meetings under surveillance,or that Respondent through Parnell engaged in surveillance of union meetings. The under-signed cannot ascertain from this record the details of the comments, i.e., whether there wasmore to the conversation, whether these are words taken out of context, whether these werein a serious or jocular vein. Furthermore, as noted above, the undersigned believes and findsthat Parnell is a more reliable witness than Hooten. His denials are credited.Hooten testified that on one occasion when she and Parnell were talking about the Union,Parnell asked why she wanted to be mixed up with the Union and said he had attended a(foremen's)meeting and they wanted to know "about that Hooten woman" and "why theyput up with me, if I was mixed up with the Union" and that he (Parnell) told them she (Hooten)was "a good worker and that was the only reason." Hooten did not indicate the details ofthis conversation, i.e., when and where it occurred, who was present, how the conversationdeveloped, or whether it was in a jocular or serious vein.Parnell testified he did not have "that [the conversation noted immediately above] conver-sation with Mrs. Hooten" or "one with that substance in it" and that "that alleged conver-sation in the foremen's meeting" did not take place. The undersigned credits these denialsby Parnell.Kathleen Decker testified that in September 1952, and shortly after she had passed outunion leaflets, Parnell (who she described as "just a general flunkey," with "no supervisorypowers at all") asked for a cigarette and said, "Why don't you get out of the Union? Youare not going to win, and you will get fired as it is." Decker testified she responded, "Youdo the way you think, and I will do the way I think" and "You were one of the first ever tosign a union card, and when I hand the cards to Mr. Bernd[division manager],Iam goingto put your card right on top." Decker further testifiedQ. You didn't think that you weregoing tobe fired, did you?A. If the factory lives up to everything they said they did, I knew that I'wouldn't,althoughPaul [Parnell] toldme that some of them, some of the foremen had askedMr. Bernd if I was going to be fired, and Mr. Bernd says, no, he wanted to prove thefactory couldget alongwithout a union.Parnell denied that the conversation alluded to by Decker occurred and denied that aconversation substantially like that took place and testified he did not recall ever having"bummed" a cigarette off of Decker. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecker impressed the undersigned as a truthful and credible witness, and if the otherevidence involving Parnell was credited the undersigned would be inclined to find thatby these remarks Respondent violated the Act by attempting, although unsuccessfully, torestrain or coerce employees in the exercise of their rights. However, as noted elsewhereherein, the other evidence against Parnell is not credited. Furthermore, Decker's testimonyasawhole indicates that Parnell may not have been reflecting Respondent's attitude. Inthese circumstances the undersigned finds Decker's testimony, outlined above, insufficientto warrant a finding thereon that Respondent committed unfair labor practices.During the month of August 1952 the Union held a meeting at the Isaak Walton Lodge inFrankfort, Indiana,whichwas attended by about 20 people. The Isaak Walton Lodge islocatednear the Frankfort Golf Course and the road leading to the Lodge parallels, andis adjacent to, the golf course.EvelynMichael testified that she accompanied Ethel Hooten to the meeting at the Lodge,that as they (Michael and Hooten) drove along the road leading to the Lodge they observedRoy Brogan, Bob Glass, Bud Grafton, and 1 other person whom Michael was not able toidentify,playing golf.4 Michael further testified that upon arrival at the Lodge she andHooten "sat in the car" for about 5 or 10 minutes and talked before going inside the lodge.Michael testified the golfers "were playing golf all through the golf links," that the 4 ofthem stayed fairly close together, that she did not see any of them sit down, and that whileshe and Hooten were sitting in the car the golfers were far enough away so that "we couldn'tdistinguish who they were." Michael further testified:Q.Was there any discussion in the meeting [the meeting at the Lodge] about the factthat those four men were outside?A. Not that I remember, no.and that she did not remember Hooten leaving the meeting which lasted between 2 and 3hours.Hooten testified that she and Michael sat in the car about a half hour, that throughoutthistime she observed Glass and Frushour about 30 feet away talking and watching thecars drive in toward the Lodge, and that while she and Michael were sitting there she sawBrogan and Grafton go up and sit down on a hill and watch the parking lot. Hooten furthertestified that the presence of these golfers was discussed at the meeting and that she leftthemeeting to see if they were still there and observed Brogan and Grafton in the sameposition they had been about an hour and half earlier.Hooten further testified that the next day Brogan said "there wasn't very many at theunion meeting."Glass,Frushour,Brogan, and Grafton testified they frequently constitute a foursomeand play golf at the club in question. They denied that on the occasion in question they weredoing anything other than playing golf and specifically denied the conduct attributed tothem by Hooten. The undersigned credits their testimony.The undersigned believes the evidence adduced insufficient to sustain the allegations ofthe complaint to the effect Respondent engaged in surveillance.8 (a) (2)There exists at Respondent's Frankfort plant an organization known as the EmployeeRepresentative Committee of P. R. Mallory & Co., Inc., herein called the E.R.C. A pamphletentitledEmployee Handbook ,5 distributed by Respondent in November 1952, among itsFrankfort employees, with respect to this organization, states:Employee Representative CommitteeThe purpose of the Employee Representative Committee is to:a.Represent the employees of the respective areas and bring the suggestionsand problems of these employees to Management for consideration.4Robert Glass is a factory foreman, Roy Brogan is an assistant foreman, Carol E. (Bud)Grafton holds a nonsupervisory salaried position, and Thomas A. Frushour, the fourthgolfer, is the production control supervisor5 An examination of the Handbook reveals its function as an introduction and referencebook for employees in regulating their relationship to the job and Respondent. P. R. MALLORY & CO., INC.445b. Sit with Management periodically and assist in the formulation of the rulesand regulations for the Division that apply to all or most of the employees.c.Use their knowledge of Management's plans and pass this information alongto the employees who selected them as promptly and as accurately as possible.This Committee is composed of employees who are elected to represent various functionalgroups.Meetings are held periodically in which all matters affecting employees, suchas rates of pay, hours of work and working conditions are discussed. From thesediscussions, approved working policies are issued by the Committee. These workingpolicies then become the rules and regulations for such things as seniority, paid vaca-tions,leaves of absence, grievance procedures,etc. Get acquainted with your repre-sentative and solicit his assistance whenever you feel it necessary.Prior to the election of representatives Respondent's personnel department preparesand posts notices concerning the election. The elections are held on company time andproperty and the meetings- (both those of the ERC and those where the elections are con-ducted) are presided over by Respondent's division manager. The ballots, prepared byRespondent, consist of a list of the employees in the department concerned and the em-ployees select from this list their representative for the ensuing period.The number of representatives from each department, the length of time that representa-tivesmay serve on the E.R.C., and the eligibility requirements to become members of theE.R.C. are determined by Respondent's division manager. Only persons working in theFrankfort plant are eligible to become members of the E.R.C. and current representativesare not permitted to succeed themselves. Supervisory personnel may, and do, serve ascommittee members.Respondent's division manager sets the time, date,and place for meetingsof the E.R.C.,presides at the meetings,prepares,reads,and distributesminutes of the meetings, andmakes the final determination of what action, if any, that may be taken by the E.R.C. Repre-sentatives are paid their hourly rate of pay while attending E.R.C. meetings.There exists at Respondent's Frankfort plant a written procedure for the handling ofgrievances and the E.R.C. is designated therein as the representative of the employees inthe processing of grievances--"problems, complaints, questions and suggestions." In addi-tion to employee grievances numerous matters, including seniority, wages, insurance,leaves of absence, shift schedules, and other conditions of work have been discussed atE.R.C. meetings and from these discussions various rules and regulations concerning suchmatters have been formulated and placed in effect.This record reflects that Respondent authorized newspaper advertisements in November1952 in which it was stated, inter alia, "it is a fact that the employees in our Hoke Avenueplant [Frankfort plant] have an elected committee [the E.R.C.], representing all departments,to deal with management."The E.R.C. also makes the arrangements for and supervises the conduct of an annualpicnic and an annual Christmas party. Respondent pays the expenses incurred for thesefunctionsandmaintains for this purpose a special fund known as the Mallory ActivitiesFund--a separate bank account of profits from the sale of cigarettes, cokes, and milk fromvending machines in the plant.Pursuant to the Board's Decision and Direction of Election issued in Case No. 13-RC-2860 6 an election was conducted on November 19, 1952, to determine whether the employeesdesired the Union as their collective-bargaining representative.InNovember 1952, and prior to the election, the Employee Handbook heretofore mentioned,which was prepared with the aid and suggestions of the E.R.C., was distributed among theemployees involved herein. Respondent's officials and supervisors called together groupsof employees, explained the contents of the booklet, and gave each employee a copy thereof.Mrs. Faye Shipley, an employee, testified that Berton Purdy, Respondent's chiefengineer,explained the booklet to her and to employees Mary Leahy and Anna Harlan and with respectto the E.R.C. said "we do not want a union" and indicated the E.R.C. could take care ofemployee problems (grievances) as well as the Union would do it.Purdy testified he did not recall explaining the booklet to Mrs. Shipley, that he did notremember saying and doubted that he said "we don't want a union," and that he did notremember talking about grievances at all or "I don't think I referred to grievances."Purdy further testified:6101 NLRB No. 10.337593 0 - 55 - 30 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD...In the conversation I had with those groups that came to me there was no particulardiscussion of unions. I was trying to explain using the employees' handbook as a guidetoover-all company's policies, and, well, what was contained in the book, and anyconversations as to unions, to the best of my knowledge, were those that were broughtup as incidental conversation by the people and they may have asked a question or soabout them.Q. Do you remember any question about unions being brought up by Mrs. Shipley orMrs. Shipley's group9A. No, t can't identify any in that particular group, or, in fact, any particular group,I don't believe.Q. And, in the course of that explanation [regarding the section dealing with theE. R. C.] , did you -- strike that "did you" -- Do you recall comparing the functionsperformed by the committee with those normally performed by a union?A.No, I do not.Q.Would you say that you did not compare them, is that your positive testimony?A. I do not believe that I compared them; because I tried to, in my discussion ofthisbook, omit any comparison between anything contained in here with the unionas such.Leonard Gassaway, Respondent's division controller, distributed the booklet entitledEmployee Handbook to a group of employees consistuig of Ethel Hooten, Tressie Duncan,Vivian Zink, and Cleota Lewis. Duncan testified that at this time Gassaway remarked that"the company was not ready for a union." Hooten testified Gassaway "said the managementdidn't want a union, and he said that the booklet would explain that the company would do asmuch for us as the union would, and he wanted to know why we wanted to pay three or fourdollars union dues when the company would do as much ...." Neither Gassaway, Zink, norLewis testified herein.Twanette Thomas, an employee, testified she was told (the record infers at the time thebooklet was distributed) by Robert Farrell, staff assistant to Respondent's division manager,that the purpose of the E.R.C. "was to benefit the employees, and was to assist the employeesin bringing their troubles to the one elected to the committee, and they were to help settlethe problems." She further testified that Farrell told her (Thomas did not remember when)that employees were to take their problems "to the one that was on the committee, and shewas to go to the foremen, and if they can't be settled there, they were to go to the personnelmanager with the foreman and the girl having the trouble."Farrell did not testify herein.There is no doubt that Respondent dominates and controls the E.R.C. However, Respondentcontends that the E.R.C. is merely a conduit of communication between the employees andmanagement and does not exist for the purpose of collective bargaining or of dealing (Re-spondent admits it exists for the purpose of discussing) with Respondent and is thereforenot a labor organization within the meaning of the Act.7 The undersigned believes that thiscontention is without reality and substance and has an aura of "hair splitting" which may notbe employed in construing and applying the Act. (See N.L.R.B. v. Metallic Bldg. Co., 204 F 2d826 (C. A. 5).) It seems apparent from the record herein and the facts outlined above that theE. R. C. is more than a mere advisory committee by which Respondent obtains facts which itthen uses in determining what policies to adopt and more than a mere conduitof communication.This E.R.C. discusses and advises with respect to matters affecting conditions of employment,and in a very real sense participates in the formulation and carrying out of policies con-cerning grievances, wages, hours of work, and other conditions of employment. AlthoughRespondent controls the ultimate determination of these matters, which may affect theeffectiveness of the E.R.C., such control does not relegate this committee to a mere instru-ment of reporting facts and deprive it in theory, or in fact, of its standing as a committee(in the very language of Respondent) "to deal with management."7 The Act (Section 2 (5)), states: "The term'labor organization'means any organization ofany kind,or any agency or employee representation committee or plan,in which employeesparticipate and which exists for the purpose, in whole or in part,of dealing with employersconcerning grievances,labor disputes,wages, rates of pay,hours of employment,or con-ditions of work." P. R. MALLORY & CO., INC.4478 (a) (3)ItisRespondent'spolicy to grant rate increases in pay within the rate range of the jobgrade and with this in mind Respondent periodically,usually every 90 days,reviews theperformance of eligible employees and if satisfied therewith grants the appropriate wageincrease.In accordance with the review procedure then in effect,Respondent on or about December 1,1952, reviewed the performance of Ethel Hooten and refused to grant her a wage increase.Hooten was an outstanding and outspoken proponent for the Union during the period of timeinvolved herein and there is no doubt from this record that Respondent was aware thereof.Concerning her failure to receive a wage increase Hooten testified her foreman, OrtenAdair, said he didn't approve an increase for her because of her"attitude"and that he didnot explain what he meant by "attitude"although he did say "you are one of the best pro-ductionworkers we have got out here, but it is because of your attitude." 8Hooten furthertestified that she had not had"any difficulty with" her "fellow employees"or "any difficultyor disagreements with any of"her supervisors and that she had never held back in tryingto perform her duties.However, she also testified that Adair"was always jumping on meabout something"and the context of this testimony indicates Hooten meant that Adair fre-quently cautioned her about the manner in which she performed her assigned tasks.Adair testified Hooten required an undue amount of supervision,that she spent too muchtime out of the department without authority,that she bothered people going through thedepartment,that she protested about the night operation of her machine, that she resentednot being permitted to put her coat on until after the whistle blew, that she resented workingon any machine other than the one assigned to her(the stamping machine),and that therewere complaints about her using abusive language.Adair also testified Hooten was a satis-factory worker as long as her machine was in operation but that this machine was not inconstant operation and that Hooten resented doing other work during these times and usedthese periods for visiting.Thisrecord corroborates Adair, at least to the extent of re-vealing that this machine was not in constant operation and that Hooten during these periodsfrequently left her place of work and engaged in conversations with other people. Further-more,Hooten appeared to be of a temperament likely to engage in the conduct attributedto her under the circumstances revealedby thisrecord.Adair testified Hooten's attitude,as outlined in the paragraph immediately above, existedthroughout September,October, and November,and that he talked to her at least once a weekto try to get her to improve but she did not.Both Hooten and Adair testified that when Adair told Hooten she was not going to get anincrease Hooten indicated she didn't expect one. They both testified that Adair stated thereason she didn't get an increase was because of her"attitude."Adair further testifiedthat in view of Hooten's activity on behalf of the Union and her remark that she did not ex-pect an increase he got the impression she did not expect an increase because of her unionactivities and that he made clear to her that such was not the case by explaining that shedid not get an increase because of the factors noted above.Respondent follows a policy of posting bulletin board notices of job openings and acceptsbids for those jobs from employees.In December 1952 Hooten bid successfully for one ofthese jobs and received a promotion to the next grade on December 12, 1952. Adair testifiedthat the foreman in the department where the vacancy existed consulted him about Hooten'sbid, and that he(Adair)expressed his opinion that he "thought maybe the change would doher good;manybe[sic] her attitude would change, and I didn't want to stand in anybody's wayin making more money or getting a better job."Other employees outstanding in behalf of the Union and known to be such,including Decker,received their increases in due course.Whilethematter is not free from doubt,in the light of the entire record herein, theundersigned is not convinced that a preponderance of the credible evidence establishes thatHooten failed to get a wage increase on or about December 1,1952, because of antiunionconsiderations.8 This record reflects that quantity, quality,good housekeeping, attendance,job knowledge,and cooperation are considered in determining whether these periodic increases should begranted and that cooperation means ability to get along with other employees and a beliefthat the foreman is generally trying to do a fair and decent job, rather than having a com-plex that the foreman is doing them wrong. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDRC CaseOn November 19, 1952, an election was conducted with the following results:Approximate number of eligible voters284Void ballots0Wtes cast for the Union112Votes cast against the Union154Valid votes countedChallenged ballots266As noted in footnote 3 it is alleged that despite enforcement of a companyrule againstsolicitation on company time, the Company, immediately prior to the election, (1) calledemployees together in small groups and discussed with them working conditions and unioniza-tion, urging employees to vote against the Union in the forthcoming election; and (2) promisedemployees a Christmas party if the Union lost the election and further promised that theCompany would grant to the employees in Frankfort all the benefits in existence in the Indian-apolis plant of the Company.The facts with respect to discussions with groups of employees are set forth above in thesections entitled "8 (a) (2)" and "Interference, Restraint, or Coercion" and will not be re-peated here.The Employee Handbook, discussed above, reveals that the Company has two rules con-cerning solicitations: (1) "Employees must refrain from... distributing literature or solicitingmoney without specific approval of the company"; and (2) "Mallory does not discourage yourgenerosity toward worthy charities. To cut down on the number of times you are asked togive, and to help screen the unworthy causes, the company has an organization called theMallory Employees Contribution Association which you are entitled to join. Incidentally therewill be no charitable solicitations in our plant." There is no contention in these proceedingsthat these rules are per se violative of the Act.The only evidence of enforcement of these rules consists of the testimony of Bernd,divisionmanager, that at several meetings of the E.R.C. inquiry was made as to whethermoney could be solicited for certain charities and to establish a fund "for Christmas giftsforsupervisory department heads, etc.," and it was pointed out that it was against theCompany's policy to peraut such solicitations.As noted above, there is evidence that the Company talked to employees about workingconditions and indicated its opposition to the Union. However, as noted above, except forthe possible threat to Decker, the undersigned is not convinced that the Company made anythreats or promises of reward for a defeat of the Union in the election. It is believed that thesingle isolated threat to Decker (assuming a finding that such a threat was made) under thecircumstances revealed herein is not sufficient to warrant a recommendation that the resultsof the election be set aside.Although, as noted above, the Company did talk to employees, during working hours, aboutworking conditions and did indicate its opposition to the Union, it is believed that under thecircumstances revealed by this record this conduct is not sufficient to warrant a recommen-dation that the election results be set aside. It is noted that these talks concerned primarilyconditions of employment, including the existence and function of the E.R.C., existing atthe Company's plant (and which had existed prior to the filing of the petition in the RC case)and were not made in such a manner as to indicate threats or promises for a defeat of theUnion in the forthcoming election. The evidence does not establish that the distribution ofthe Employee Handbook, which was discussed in these talks, was timed so as to give theCompany an opportunity to oppose the Union in the forthcoming election. The record revealsthat "the preparation of this handbook had been in the mill for some time" (the record doesnot reveal how long but the inference from the entire record is that Respondent had beenconsidering such a booklet before the filing of the petition in the RC case) and that "it wasmentioned to the Employee Committee [the E.R.C.], about 4 or 5 weeks before it was dis -tributed" (distribution of this handbook began around the first week in November).There is no evidence that the Union asked for and was denied the privilege of talking tothe employees during working hours (asked for and was denied an opportunity to addressthe employees under circumstances substantially the same as those existing when theCompany talked to the employees).This record reveals that announcement of a Christmas party was made. But there is noevidence that the holding of such a party was conditioned upon the Union's losing of the P. R. MALLORY & CO., INC.449election.Furthermore, the party, and apparently the announcement thereof, followed apattern set theyear before.There is no evidence supporting the allegation that the Company promised that it wouldgrant to the employees in Frankfort all the benefits in existence in the Indianapolis plantif the Union lost the election. Exhibits offered and received in evidence, and later withdrawn,reveal that the Union in newspaper advertisements claimed that their efforts (the Union'sefforts) on behalf of employees in the Company's Indianapolis plant resulted in many gainsnot available to employees in Frankfort and in response thereto the Company, in newspaperadvertisements, statedThe fact is that you enjoy the same benefits as our Indianapolis employees in suchthingsas ... vacation privileges--sick leave with pay--insurance plans--equal payformen and women--equal distribution of overtime--seniority privileges--safety,sanitationand health conditions.and reveal that the Company in a letter dated November 18, 1952, stated that arrangementshad been made so that "profit sharing at the Frankfort plant will be exactly the same as thatestablished January 1, 1953, for the Indianapolis plant." However, at the hearing herein theGeneral Counsel stated he was not contending that this was a promise of benefit becauseannouncement of the "profit-sharing" plan, which had been made with the Union, had beenmade prior to the filing of the petition in the RC case. Furthermore, the withdrawal of theseexhibits seems to infer that by this action the General Counsel and the Union were abandoningany contentions based upon the announcement of the Christmas party and announcementsconcerning benefits at the two plants.In view of the foregoing it is believed that the Union's objections to the election and itspetition in Case No. 13-RC-2860 should be dismissed. (See Aerovox Corporation 102 NLRB1526 )Ultimate Findings and ConclusionsIn summary, the undersigned finds and concludes:1. International Union of Electrical Radio and Machine Workers, CIO, and EmployeeRepresentative Committee of P. R. Mallory & Co., Inc., are labor organizations within themeaning of the Act.2.By dominating and interfering with the administration of, and by contributing supportto, the Employee Representative Committee of P. R. Mallory& Co.. Inc , Respondent hasengaged in and is engaging in violations of Section 8 (a) (2) and8 (a) (1) of the Act.3.The aforesaid unfair labor practices occurring in connection with the operations ofRespondent'sFrankfort plant, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.94.The evidence adduced does not establish that Respondent, independent of its dominationand control of the E.R.C., interfered with, restrained, or coerced employees in the exerciseof their rights guaranteed in Section 7 of the Act5.The evidence adduced does not establish that Respondent engaged in an unfair laborpractice by refusing to grant a wage increaseto Ethel Hooten on or about December 1, 19526.The evidence adduced does not establish that Respondent engaged in conduct whichraises substantial and material issues with respect to the conduct of the election held onor about November 19, 1952.[Recommendationsomitted from publication.]9Respondent, a Delaware corporation having a principal office in Indianapolis, Indiana,engagesin the manufacture and sale of a wide variety of electronic and metallurgical parts,i.e.,television tuners, timer switches for automatic washers, capacitors and resistorsfor radio and television, rectifiers, vibrators, contacts, special metal alloys, and resistancewelding electrodes; dry batteries, meters, and hearing aids. In the course of its business,Respondent operates a plant located in Frankfort, Indiana, known as its Resistor Division,and receives at this plant annually materials,supplies,and equipment valued in excess of$500,000, of which more than 30 percent comes directly to the plant from outside of Indi-anaAnnually products valued in excess of $450,000 are shipped from this plant to pointsand places outside of Indiana.